Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2021

                                      No. 04-21-00183-CV

                 IN THE INTEREST OF D.H.G. AND M.E.G., CHILDREN

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-02241
                          Honorable Peter A. Sakai, Judge Presiding

                                         ORDER

         This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was originally
due June 9, 2021; however, the court granted appellant a twenty-day extension to June 29, 2021
to file the record.

        On June 29, 2021, appellant filed a motion asking the court to compel “the trial court” to
file a supplemental clerk’s record and requesting a further extension of time to file appellant’s
brief. The motion does not reflect that appellant has directed the clerk to prepare and file a
supplement containing the omitted items. See TEX. R. APP. P. 34.5(c)(1).

        We grant appellant’s motion in part. We order the trial court clerk to file a supplemental
clerk’s record by July 6, 2021, containing:

       -- Motion to Set Aside Default Judgment and Notice of Hearing, filed May 13, 2021; and
       -- Letter from M.N. Re Requesting Appointment of Counsel, filed May 13, 2021.

       We order appellant’s brief due July 13, 2021.

        Counsel is advised that no further extensions of time will be granted absent a motion
that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court